Contact: Lamar Cox Acting Chief Financial Officer 615-599-2274 TENNESSEE COMMERCE BANCORP REPORTS RECORD FIRST QUARTER ASSETS, LOANS AND DEPOSITS First Quarter Net Income - $1.37 Million FRANKLIN, Tenn. – (April 29, 2008) – Tennessee Commerce Bancorp, Inc. (NASDAQ: TNCC) today reported record assets, loans and deposits for the first quarter ended March31,2008.Net income was $1.37 million, or $0.28 per diluted share, for the first quarter of 2008, compared with $1.4 million, or $0.29 per diluted share, in the first quarter of 2007. “Tennessee Commerce reported strong loan growth across all major customer segments during the first quarter,” stated Mike Sapp, President of Tennessee Commerce Bancorp.“We continue to benefit from our focus on the business customer and our diversification across markets. We added almost $70 million in net new loans and sold an additional $7.6 million in loans during the first quarter.Our net loans grew almost 47% to $853.9 million since the first quarter of 2007. “We are very positive about continued growth opportunities in the business banking market.We plan to add new loan production offices in key markets that will leverage our expanded infrastructure. Our strategy is to concentrate on markets that fit our business model and where we can hire seasoned banking professionals that share our cultural and professional values. “We launched a loan production office in Minneapolis during the first quarter and plan to open a loan production office in Atlanta next quarter.Additionally, we expanded the staff in our loan production office in Birmingham during the first quarter as a result of their continued success serving customers in northern Alabama.We are excited about these new markets and expect them to contribute to Tennessee Commerce reaching $1 billion in assets by mid-year,” continued Mr. Sapp. First Quarter Highlights ●Total assets rose 44.1% to $964.4 million ●Net loans increased 46.4% to a record $853.9 million ●Asset quality remained strong with a 1.28% loan loss reserve to loans ●Total deposits increased 42.7% to a record $861.5 million ●Operating efficiency ratio was 51.9%, one of the best in the industry ●Net interest income increased 33.6% to $7.5 million ●Net interest margin was 3.30% ●Gain on sale of loans was $566,000 -MORE- TNCC Reports Record First Quarter Assets, Loans and Deposits Page 2 April 29, “We increased our investment in key personnel and premises since last year to support our continued growth,” continued Mr. Sapp.“We are enthusiastic about expansion opportunities in select markets and the ability to attract seasoned personnel to our lending team in these markets.We believe our focus on expanding through select loan production offices will also benefit our operating efficiency compared with an expensive branch network.” First Quarter Results Interest income rose 34.8% to $17.5 million, up from $13.0 million in the first quarter of 2007.The growth in interest income was due to a 47.4% increase in average loans to $825.6 million for the first quarter of 2008. Net interest income rose 33.6% to $7.5 million in the first quarter of 2008 compared with $5.6million in the first quarter of 2007.The growth in net interest income was due to an increase in loans offset somewhat by a decline in net interest margin.Net interest margin was 3.30% in the first quarter of 2008 compared with 3.62% in the first quarter of 2007.The 32 basis point decline in net margin was negatively affected by the 200 basis point decrease in the Fed funds rate during the first quarter of “We expect our net margin to improve in the second quarter as higher-cost CDs mature,” continued Mr.Sapp.“Approximately 22% of our fixed rate CDs will reprice half-way through the second quarter at substantially lower rates.In addition, another 22% will reprice during the third quarter, providing us with additional opportunities to build our net margin.” Tennessee Commerce’s provision for loan losses was $1.6 million in the first quarter of 2008, up from $1.5 million in the first quarter of last year.The increase was due primarily to growth in loans, offset by an improved ratio of charge-offs and improved ratio of non-performing loans to total loans. The allowance for loan losses was 1.28% of loans for the first quarter of 2008 compared with 1.31% in the year prior period. “Our credit quality remained solid in the first quarter,” stated Mr.
